DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment received on 01/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda (U.S. 2008/0224386) in view of Wakabayashi (U.S. 2008/0258373).
In regards to claim 1, Kunieda discloses a sheet processing apparatus (fig. 1) comprising: a roller pair (4c) configured to convey a sheet (illustrated in fig. 3) ; a sheet bundle conveyer (4b) configured to convey the sheet to the roller pair (see at least paragraph 29 and 34); and circuitry (fig. 2, 3, and 4 represent control circuitry) configured to cause the sheet bundle conveyer to butt leading edges of sheets to the roller pair (paragraph 34 and 35) and cause the roller pair to rotate in reverse (fig. 6B) to align the leading edges of the sheets in response to the leading edges of the sheets butting against the roller pair (see at least paragraph 34 and 35 and fig. 6A-6C).
Kunieda does not discloses conveying a sheet bundle by the sheet bundle conveyer and aligning the edges of a bundle of sheets.
Wakabayashi teaches a sheet processing apparatus (fig. 14), a roller pair (R34) configured to convey a sheet (S1 or S2), a sheet bundle conveyer (30) configured to convey a sheet bundle (S1 and S2), and 
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Kunieda such that a plurality of sheets are aligned in a bundle as is desired and taught by Wakabayashi in at least paragraph 40 it is desirable to align a stack of sheets to perform post-processing on the stack see at least paragraph 167 of Wakabayashi as such one of ordinary skill would have been motivated to modify Kunieda such that a plurality of sheets are align by the apparatus in the manner described by Wakabayashi such that the stack is aligner for post processing. 
In regards to claim 2, Kunieda as modified by Wakabayashi teaches the sheet processing apparatus according to claim 1, Kunieda further discloses wherein the circuitry is configured to cause the roller pair to rotate in reverse after the leading edges of the sheets of the sheet bundle butt the roller pair (see fig. 5B and 6B and fig. 3 the circuitry is capable of performing this claimed function or does perform this claim function depending on mode of operation).
In regards to claim 3, Kunieda as modified by Wakabayashi teaches The sheet processing apparatus according to claim 1, Kunieda further discloses wherein the circuitry is configured to cause the roller pair to rotate in reverse before the leading edges of the sheets of the sheet butt bundle the roller pair (see at least fig. 3 the circuitry is capable of performing this claimed function or does perform this claim function depending on mode of operation).
In regards to claim 4, Kunieda as modified by Wakabayashi teaches The sheet processing apparatus according to claim 1, Kunieda further discloses wherein the circuitry is configured to change, according to a property of the sheet (length of the sheet see at least fig. 3, 6, and 7), a reverse rotation amount of the roller pair by which the roller pair rotates in reverse to align the leading edges of the sheets of the sheet bundle (see at least fig. 3-7 the circuitry determine if or how much the roller pair 4c should rotate based on the length of the sheet to form acceptable curl amount.).
Kunieda as modified by Wakabayashi teaches The sheet processing apparatus according to claim 4, Kunieda further discloses wherein the property of the sheet includes a thickness (width see at least S104 fig. 4) of the sheet, and wherein the circuitry is configured to increase the reverse rotation based on the thickness of the sheet (the control is capable of performing this claimed function since the amount of reverse rotation is to correct skew and align end while preventing to much curl).
In regards to claim 9. Kunieda as modified by Wakabayashi teaches The sheet processing apparatus according to claim 1, Kunieda further discloses a sheet bundle processing device (18) disposed downstream from the roller pair in the conveyance direction, wherein the sheet bundle processing device is configured to process the sheet bundle (see at least fig. 1).
In regards to claim 10. Kunieda further discloses An image forming system (1) comprising: an image forming apparatus (1) to form an image on a sheet (see at least paragraph 27); and Kunieda as modified by Wakabayashi teaches the sheet processing apparatus according to claim 1.
In regards to claim 11. Kunieda as modified by Wakabayashi teaches The sheet processing apparatus according to claim 1, Kunieda further discloses wherein the sheet bundle conveyer includes a widened portion (see at least fig. 5B location of sheet curl) configured to allow a portion of the sheet bundle to bend at the widened portion (see at least fig. 5B, 6B, 7B and 7C).

Allowable Subject Matter
Claims 6-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kunieda (U.S. 2008/0224386) specifically figs. 1, 3, 8, 9; Seki U.S. 6,332,606 specifically figs. 7-9 and 13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /Lucas E. A. Palmer/        Examiner, Art Unit 3731       

         /NATHANIEL C CHUKWURAH/         Primary Examiner, Art Unit 3731